OPINION OF THE COURT
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [b]), order reversed, with costs, and the matter remitted to the Appellate Division, Second Department. Though it was improper for Special Term to deny claimant James Trakis’ application on the basis of his wife’s ability to file a notice of claim on his behalf (Matter of Rosenberg v City of New York, 309 NY 304), it cannot be said that claimant’s affidavit, portions of which were controverted by the city, required the granting of the application as a matter of law. For this reason, there must be a reversal of the Appellate Division order and a remittal to that court for its further consideration on the facts and in the exercise of discretion.
*1020Concur: Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer.